Name: Commission Regulation (EC) No 516/2008 of 10 June 2008 amending Regulations (EC) No 1200/2005, (EC) No 184/2007, (EC) No 243/2007, (EC) No 1142/2007, (EC) No 1380/2007 and (EC) No 165/2008 as regards the terms of the authorisation of certain additives for use in animal nutrition (Text with EEA relevance)
 Type: Regulation
 Subject Matter: marketing;  food technology;  health;  agricultural activity
 Date Published: nan

 11.6.2008 EN Official Journal of the European Union L 151/3 COMMISSION REGULATION (EC) No 516/2008 of 10 June 2008 amending Regulations (EC) No 1200/2005, (EC) No 184/2007, (EC) No 243/2007, (EC) No 1142/2007, (EC) No 1380/2007 and (EC) No 165/2008 as regards the terms of the authorisation of certain additives for use in animal nutrition (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1831/2003 of the European Parliament and of the Council of 22 September 2003 on additives for use in animal nutrition (1), and in particular Article 13(3) thereof, Whereas: (1) BASF Aktiengesellschaft has submitted an application under Article 13(3) of Regulation (EC) No 1831/2003 proposing to change the name of the holder of the authorisation as regards Commission Regulations (EC) No 1200/2005 (2), (EC) No 184/2007 (3), (EC) No 243/2007 (4), (EC) No 1142/2007 (5), (EC) No 1380/2007 (6) and Commission Regulation (EC) No 165/2008 (7). (2) Those Regulations authorise the use of certain additives. The authorisation is linked to the holder of the authorisation. In all cases the holder of the authorisation is BASF Aktiengesellschaft. (3) The applicant claims that BASF Aktiengesellschaft was converted into BASF SE with effect from 14 January 2008 and that BASF SE is the same enterprise and now owns the marketing rights for those additives. The applicant has submitted appropriate documents supporting its claims. (4) The proposed change of the terms of the authorisations is purely administrative in nature and does not entail a fresh assessment of the additives concerned. The European Food Safety Authority was informed of the application. (5) To allow the applicant to exploit its marketing rights under the name of BASF SE from 14 January 2008, it is necessary to change the terms of the authorisations with effect from that date. (6) Regulations (EC) No 1200/2005, (EC) No 184/2007, (EC) No 243/2007, (EC) No 1142/2007, (EC) No 1380/2007 and (EC) No 165/2008 should therefore be amended accordingly. (7) It is appropriate to provide for a transitional period during which existing stocks may be used up. (8) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 1. In Annex I to Regulation (EC) No 1200/2005, in column 2 of the entry for 1, the words BASF Aktiengesellschaft are replaced by the words BASF SE. 2. In the Annex to Regulation (EC) No 184/2007, in column 2 of the entry for 4d800, the words BASF Aktiengesellschaft are replaced by the words BASF SE. 3. In the Annex to Regulation (EC) No 243/2007, in column 2 of the entry for 4a1600, the words BASF Aktiengesellschaft are replaced by the words BASF SE. 4. In the Annex to Regulation (EC) No 1142/2007, in column 2 of the entry for 4a1600, the words BASF Aktiengesellschaft are replaced by the words BASF SE. 5. In the Annex to Regulation (EC) No 1380/2007, in column 2 of the entry for 4a62, the words BASF Aktiengesellschaft are replaced by the words BASF SE. 6. In the Annex to Regulation (EC) No 165/2008, in column 2 of the entry for 4a1600, the words BASF Aktiengesellschaft are replaced by the words BASF SE. Article 2 Existing stocks which are in conformity with the provisions applicable before the entry into force of this Regulation may continue to be placed on the market and used until 31 October 2008. Article 3 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. It shall apply from 14 January 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 June 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 268, 18.10.2003, p. 29. Regulation as amended by Commission Regulation (EC) No 378/2005 (OJ L 59, 5.3.2005, p. 8). (2) OJ L 195, 27.7.2005, p. 6. Regulation as amended by Regulation (EC) No 1445/2006 (OJ L 271, 30.9.2006, p. 22). (3) OJ L 63, 1.3.2007, p. 1. (4) OJ L 73, 13.3.2007, p. 4. (5) OJ L 256, 2.10.2007, p. 20. (6) OJ L 309, 27.11.2007, p. 21. (7) OJ L 50, 23.2.2008, p. 8.